     STEVEN SUGARMAN, NM 5717 (pro hac vice)
 1
     347 County Road 55A
 2   Cerrillos, NM 87010
     (505) 672-5082
 3   stevensugarman@hotmail.com
 4
     JAMES J. TUCHTON, Cal. 150908
 5   6439 E. Maplewood Ave.
     Centennial, CO 80111
 6   (720) 301-3843
 7   jtutchtonlo@gmail.com

 8   Attorneys for Plaintiff

 9   (Additional counsel listed on next page)
10
                               UNITED STATES DISTRICT COURT
11                        FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                          SACRAMENTO DIVISION
13
                                                        )
14
     CONSERVATION CONGRESS,                             )   No. 2:13-CV-01977-JAM-DB
15                                                      )
                               Plaintiff,               )          FIFTH
16                                                      )   JOINT STIPULATION AND ORDER
17                             v.                       )   TO STAY PLAINTIFF’S MOTION
                                                        )   FOR ATTORNEY FEES AND
18   UNITED STATES FOREST SERVICE and                   )   COSTS
     UNITED STATES FISH AND WILDLIFE                    )
19   SERVICE,                                           )
20                                                      )   Hon. John A. Mendez
                               Federal Defendants,      )
21                                                      )
                               and                      )
22                                                      )
23   TRINITY RIVER LUMBER CO.,                          )
                                                        )
24                             Defendant-Intervenor.    )
                                                        )
25
26
27
28

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS            1
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
     JEAN E. WILLIAMS
 1
     Deputy Assistant Attorney General
 2   United States Department of Justice
     Environment & Natural Resources Division
 3
     HAYLEY A. CARPENTER, CA Bar No. 312611
 4
     Natural Resources Section
 5   PO Box 7611
     Washington, DC 20044-7611
 6   (202) 305-0242
 7   hayley.carpenter @usdoj.gov

 8
     SETH M. BARSKY, Chief
 9   S. JAY GOVINDAN, Assistant Chief
10   Wildlife & Marine Resources Section
     PO Box 7611
11   Washington, DC 20044-7611
12   Attorneys for Federal Defendants
13
14
            The parties now jointly stipulate to an additional 7 day stay on the briefing of Plaintiff’s
15
     motion for attorney fees and costs. In support of this stipulation, the parties represent to the
16
     Court that they have negotiated in good faith with respect to the appropriate amount of attorney
17
     fees and costs to be paid in this action. On November 20, 2019, the undersigned counsel reached
18
     agreement as to the appropriate amount to be recommended to deciding officials at the U.S.
19
     Department of Justice and U.S. Department of Agriculture.
20
            At the time that the undersigned counsel reached agreement on November 20, 2019,
21
     counsel for Plaintiff Conservation Congress had authority to settle the fee and cost issue for the
22
     agreed upon amount. However, counsel for the Federal Defendants requires additional
23
     authorizations from the Department of Justice to settle this matter for the agreed upon amount, as
24
     the procedure for securing this approval is lengthy. Federal Defendants have made substantial
25
     progress toward this approval, securing the approval of the Department of Agriculture and
26
     managers at the Department of Justice. However, Federal Defendants require one more week for
27
     Department of Justice officials to review the settlement recommendation. Counsel for Federal
28
     Defendants has recommended that the agreed upon amount be approved as a fair and final

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                          2
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
 1   settlement of the fee and cost issue in this matter and is working diligently to expedite the
 2   approval process as quickly as she is able. As of yet, counsel for Federal Defendants is unaware
 3   of any substantive problems with the fees settlement in this case—the parties seek this brief
 4   extension merely to allow more time for the approval procedure.
 5          The undersigned counsel for the Federal Defendant has conferred with the relevant
 6   officials at the Department of Justice, and she expects a final decision on the settlement by no
 7   later than January 22, 2020.
 8          For these reasons, and for good cause shown, the parties stipulate as follows and request
 9   that the Court approve this stipulation:
10          1. Briefing on Plaintiff’s motion for attorney’s fees and costs is stayed until January 22,
11             2020.
            2. If the parties have not resolved the issue of fees and costs by January 22, 2020, they
12
13              shall jointly inform the Court and shall propose to the Court a schedule for briefing

14              Plaintiff’s Motion for Attorney Fees and Costs pursuant to Local Rule 293.
15
            Respectfully submitted this 15th day of December, 2020.
16
17
18      /s/ Steven Sugarman (with permission on         JEAN E. WILLIAMS
        January 15, 2020)                               Deputy Assistant Attorney General
19      STEVEN SUGARMAN, NM 5717                        United States Department of Justice
        (pro hac vice)                                  Environment & Natural Resources Division
20
        347 County Road 55A                             /s/ Hayley A. Carpenter___________
21      Cerrillos, NM 87010                             HAYLEY A. CARPENTER, CA Bar No.
        (505) 672-5082                                  312611
22      stevensugarman@hotmail.com                      Trial Attorney
23                                                      Natural Resources Section
        JAMES J. TUCHTON, Cal. 150908                   PO Box 7611
24      6439 E. Maplewood Ave.                          Washington, DC 20044-7611
        Centennial, CO 80111                            (202) 305-0242
25      (720) 301-3843                                  hayley.carpenter@usdoj.gov
26      jtutchtonlo@gmail.com
                                                        SETH M. BARSKY, Chief
27      Attorneys for Plaintiff                         S. JAY GOVINDAN, Assistant Chief
                                                        Wildlife & Marine Resources Section
28
                                                        PO Box 7611

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                       3
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
                                                        Washington, DC 20044-7611
 1
 2                                                      Attorneys for Federal Defendants

 3
 4                                                     ORDER
 5
 6            The Court having considered the stipulation of the parties, IT IS SO ORDERED.

 7
 8
     Dated:    1/15/2020                            /s/ John A. Mendez_____________
 9                                                  Hon. John A. Mendez
                                                    United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STIP. AND [PROPOSED] ORDER TO STAY PL.’S MOT. FOR ATT’Y’S FEES AND COSTS                4
      Conservation Congress v. U.S. Forest Serv., No. 2:13-cv-01977-JAM-DB
